Citation Nr: 0945599	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-28 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the RO.  

The Veteran testified at an October 2009 Board hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing has been associated with the claims 
file.  

The issue of service connection for PTSD in being remanded to 
the RO via the Appeals Management Center(AMC).  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay 
assertions regarding his significant exposure to acoustic 
trauma in connection with his duties during active service.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss and tinnitus are shown as likely as not to be 
due to the exposure to loud noise that began initially while 
serving as parachute instructor during his period of active 
service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
bilateral sensorineural hearing disability is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses and 
sensorineural hearing loss, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Hearing Loss and Tinnitus 

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that his current hearing loss and 
tinnitus are the result of noise exposure while on active 
duty to include as a parachute jump school instructor in 
service.  His DD-214 confirms that he earned a Senior 
Parachutist Badge, and his military occupational specialty 
was light weapons infantry.  He testified at the October 2009 
hearing that he was regularly exposed to engine noise while 
he training his students.  

The service treatment records are negative for complaints, 
diagnosis or treatment of hearing loss or tinnitus.  On the 
January 1963 separation examination, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
15
LEFT
10
10
10
--
15

The Veteran recently underwent a VA examination in August 
2007.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
60
LEFT
20
30
40
55
55

His speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 86 percent in the left ear.  
The examiner diagnosed bilateral sensorineural hearing loss 
that was in the range of normal to moderately severe.  The 
examiner also noted bilateral recurrent tinnitus.  

The August 2007 VA examiner opined that the Veteran's hearing 
loss and tinnitus were not caused by or the result of 
military service.  The examiner's rationale was that the 
Veteran did not present with hearing loss or tinnitus upon 
separation from service.  

The examiner reviewed the claims file and considered the 
Veteran's military history of exposure to aircraft engine 
noise and training involving hand grenades, machine guns, 
rifles, pistols and rocket launchers.  Lastly, the examiner 
noted that there was no recent occupational or recreational 
noise exposure.  

The Veteran's only post-service history of noise exposure 
noted at the October 2009 hearing was working sporadically 
doing yard work with lawn mowers and a chainsaw.  

Here, the Board finds that the evidence in relative equipoise 
in showing that the current bilateral sensorineural hearing 
loss and tinnitus are shown to be the result of loud noise 
exposure that as likely as not began with duties during 
active service.  

The Veteran in this regard is shown to be the best informant 
as to the onset of hearing loss and tinnitus symptoms and his 
likely sources of noise exposure.  The medical opinion in 
this case is not shown to have fully addressed these 
competent lay statement or to knowingly assessed the findings 
of the hearing testing performed in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

Accordingly, in resolving all reasonable doubt in the Veteran 
favor, service for the identified bilateral sensorineural 
hearing loss and tinnitus is warranted.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in April 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA obtained service 
treatment records, VA treatment records, and personnel 
records.  A VA audiological examination was conducted.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  

Service connection for tinnitus is granted.  


REMAND

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  

Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

In this case, the Veteran does not contend that he engaged in 
combat.  Thus, a claimed stressor must be corroborated in 
order to establish service connection for PTSD.

The Veteran served as an instructor at a Fort Benning 
parachute jump school.  As the Vietnam conflict was 
escalating, the Veteran's superiors ordered him to pass all 
of his students.  The Veteran disagreed with this policy 
because he felt that it was wrong to send unqualified jumpers 
to a war zone to serve alongside more qualified service 
members.  He has felt sadness and guilt since that time 
because he believes the policy resulted in the deaths of more 
service members in Vietnam.  

The Veteran's VA primary care physician first noted an 
impression of PTSD in September 2008.  The same physician 
submitted a letter in October 2009 indicating that the 
Veteran had PTSD.  The physician has not given any rationale 
for the diagnosis nor noted any connection to the Veteran's 
reported stressor.  However, the Veteran testified at the 
October 2009 hearing that he participated in parachute 
activities while in service.  

Based on this information, the Board finds that additional 
development of the record is required as discussed 
hereinbelow.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information regarding all treatment he 
has received for his claimed psychiatric 
disorder.  Based on the response, all 
indicated action should be taken to 
provide copies of any records that are 
not already on file for review.  

2.  The RO then should schedule the 
Veteran for a VA examination in order to 
ascertain the nature and likely etiology 
of the claimed psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  

Based on his examination of the Veteran, 
the VA examiner should opine as to 
whether the Veteran currently is 
suffering from PTSD as the result of any 
event or incident of his active service.  
If a diagnosis of PTSD is recorded, then 
the examiner must identify the specific 
stressor or stressors that support the 
diagnostic opinion.  

3.  After completing all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


